DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 7-12, 15-16, 18-19 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1, 8 and 16 have been amended and claims 2, 5-6, 13-14, 17 and 20 have been canceled and claims 21-27 have been newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-12, 15-16, 18-19 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2010/0242066) in view of Prestigiacomo (US 10,070,186) and further inview of Gordon (US 2017/0353516).
Regarding claim 1, Tseng discloses a method for previewing content while playing selected content, the method comprising:
receiving, on the set-top box, the first data stream in a format from a broadband server, as a first Internet Protocol-based (IP-based) content stream, or in a first digital video recorder (DVR) format from a digital video recorder (receiving a video stream by a receiving device over the Internet; see at least Fig. 1 and paragraphs 0018-0019); and
delivering, from a set-top box, the first data stream of a first selected media content to a media play device, the first data stream including an audio stream and a video stream (decoding a video stream by a receiving device and displaying content on a display external to the receiving device; see at least Fig. 4 and paragraphs 0018-0019);
receiving, on the set-top box, the second data stream as a second Internet Protocol-based (IP-based) content stream or in the first digital video recorder (DVR) format or a second digital video recorder (DVR) format from the digital video recorder (receiving a video stream by a receiving device over the Internet; see at least Fig. 1 and paragraphs 0018-0019).
receiving, on the set-top box, a request for a preview of a second selected media content (receiving a request from client including a preview position of the video stream; see at least paragraph 0018); 
delivering, from the set-top box, the second data stream of the preview of the second selected media content to the media play device, the second data stream including at least a video stream (the server extracts a preview result from the video stream and transmits the preview result to the client for display by the receiving device; see at least paragraphs 0018-0019).
Tseng discloses the set-top box and the format of the first data stream and the format of the second data stream and displaying the preview of the second selected media content on a media play deive, but is not clear about that a first data stream is in a quadrature amplitude modulation (QAM) format, the second selected media content being a different media content than a first selected media content and selecting, by the set-top box, a resolution for a second data stream based on a format of a first data stream, a format of a second data stream, and a size of a window for displaying a second selected media content. Furthermore, Tseng is not clear about delivering a stream without an audio stream.
Prestigiacomo discloses similar invention and discloses that a data stream is in a quadrature amplitude modulation (QAM) format, the second selected media content being a different media content than a first selected media content (more than one feed are received by the STB and they could come from various inputs including QAM; see at least col. 4, lines 30-50 and col. 7, lines 1-15) and selecting, by the set-top box, a resolution for a second data stream based on a format of a first data stream, a format of a second data stream, and a size of a window for displaying the second selected media content (when a user requests to present a PIP winnow in conjunction with a current presentation of a main window, the STB platform software considers the system memory, bandwidth and the configuration of the requested PIP display and do some adjustment to allow the request to be honored, wherein the adjustment can include reducing graphics resolution; see at least col. 5, line 5-61, col. 8, lines 12-30 and col. 11, lines 24-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tseng by the teachings of Prestigiacomo by having the above limitation so to be able to facilitate intelligent monitoring, detecting and displaying simultaneous independent videos on a display; see at least the Abstract.
Tseng in view of Prestigiacomo are not clear about delivering a stream without an audio stream.
	Gordon discloses delivering a stream without an audio stream; see at least paragraph 0743.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tseng in view of Prestigiacomo by the teachings of Gordon by having the above limitation so to be able to support the delivery of video-without-audio content; see at least paragraph 0743.

Regarding claim 3, Tseng in view of Prestigiacomo and further in view of Gordon disclose the method according to claim 1, wherein the first IP-based content stream and/or the second IP-based content stream is HTTP Live Streaming (HLS) or Dynamic Adaptive Streaming over HTTP (DASH) (Gordon; see at least paragraph 0089).

Regarding claim 4, Tseng in view of Prestigiacomo and further in view of Gordon disclose the method according to claim 3, further comprising: 
managing, by the set-top box, the first data stream and the second data stream using bitrate variants in the first IP-based content stream and/or the second IP-based content stream (the managing of Tseng and the bitrate variants of Gordon; see at least paragraphs 0017, 0416, 0532 and 0767).

Regarding claim 7, Tseng in view of Prestigiacomo and further in view of Gordon disclose the method according to claim 1, wherein the second data stream of the preview of the second selected media content is a trailer, a small clip of content, a short scene or a hot spot of a scene, a curated content, thumbnails and/or captured content of movies and/or pre-recorded content, and/or live content (Tseng; a number of frames of a scene; see at least paragraph 0018 or the PIP of Prestigiacomo; see at least the rejection of claim 1).

Claim 8 is rejected on the same grounds as claim 1.
Claim 9 is rejected on the same grounds as claim 1.
Claim 10 is rejected on the same grounds as claim 1.
Claim 11 is rejected on the same grounds as claim 3.
Claim 12 is rejected on the same grounds as claim 4.
Claim 15 is rejected on the same grounds as claim 7.
Claim 16 is rejected on the same grounds as claim 1.
Claim 18 is rejected on the same grounds as claim 3.
Claim 19 is rejected on the same grounds as claim 4.

Regarding claim 21, Tseng in view of Prestigiacomo and further in view of Gordon disclose the method according to claim 1, further comprising: 
delivering, from the set-top box, the first data stream and the second data stream as HTTP Live Streaming (HLS) content to the media play device with different bitrate variants (the delivering of Tseng; see at least the rejection of claim 1 and the HLS and the bitrate variants of Gordon; see at least paragraphs 0017, 0089, 0416, 0532 and 0767).

Regarding claim 22, Tseng in view of Prestigiacomo and further in view of Gordon disclose the method according to claim 1, further comprising: 
delivering, from the set-top box, the first data stream in the first digital video recorder (DVR) format and the second data stream in the second digital video recorder (DVR) format to the media play device from the digital video recorder, the first digital video recorder (DVR) format having a different video resolution and bitrate variant than the second digital video recorder (DVR) format (the delivering and the DVR format of Tseng and the bitrate variant of Gordon; see at least the rejection of claims 1 and 3).

Regarding claim 23, Tseng in view of Prestigiacomo and further in view of Gordon disclose the method according to claim 22, further comprising: 
recording, transcoding, and storing, by the set-top box, the first data stream into the first digital video recorder (DVR) format and the second data stream into the second digital video recorder (DVR) format (Tseng; see at least see at least Figs. 1 and 4 and paragraphs 0018-0019).

Regarding claim 24, Tseng in view of Prestigiacomo and further in view of Gordon disclose the method according to claim 1, wherein the second data stream comprises a video stream (see at least the rejection of claim 1).

Regarding claim 25, Tseng in view of Prestigiacomo and further in view of Gordon disclose the method according to claim 1, further comprising: 
delivering, from the set-top box, the second data stream to be displayed by the media play device in a corner of a display interface of the media play device (the delivering of Tseng; see at least the rejection of claim 1 and the PIP of Prestigiacomo; see at least Fig. 1 and col. 7, lines 30-47).

Claim 26 is rejected on the same grounds as claim 21.
Claim 27 is rejected on the same grounds as claim 21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426